Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric M. McMillian appeals the district court’s order dismissing the civil action *115filed by McMillian on behalf of his organization for failure to pay the filing fee. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because McMillian’s informal brief does not challenge the basis for the district court’s disposition, McMillian has forfeited appellate review of the court’s order. Accordingly, we grant leave to proceed on appeal in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.